                                          Case 3:18-cv-03149-TSH Document 37 Filed 12/01/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXEY MSTISLAV KHLOPOFF,                          Case No. 18-cv-03149-TSH
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9             v.                                         ATTORNEY'S FEES
                                  10     ANDREW SAUL,                                       Re: Dkt. No. 35
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          After Plaintiff Alexey Mstislav Khlopoff brought this action for review of the

                                  15   Commissioner of Social Security’s decision to deny benefits, the Court remanded the case and the

                                  16   Commissioner subsequently issued a favorable decision. Khlopoff’s attorney, Young Cho of the

                                  17   Law Offices of Lawrence D. Rohlfing, now seeks $12,300 in attorney’s fees under section 206(b)

                                  18   of the Social Security Act (“SSA”), 42 U.S.C. § 406(b). ECF No. 35. Defendant Andrew Saul,

                                  19   the Commissioner of Social Security, filed a response indicating he was not a party to the

                                  20   contingent-fee agreement and is not in a position to either assent or object to the §406(b) fees that

                                  21   counsel seeks. ECF No. 36. For the following reasons, the Court GRANTS the motion.

                                  22                                          II.   BACKGROUND
                                  23          After the Commissioner denied Khlopoff’s application for disability insurance benefits,

                                  24   Khlopoff brought this action for judicial review pursuant to 42 U.S.C. § 405(g). On August 12,

                                  25   2019, the Court granted Khlopoff’s motion for summary judgment and remanded for further

                                  26   proceedings. ECF No. 30. The Court subsequently granted the parties’ stipulation to award

                                  27   $6,700.00 in attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

                                  28   ECF No. 34. As part of the stipulation, Khlopoff reserved the right to seek additional attorney’s
                                          Case 3:18-cv-03149-TSH Document 37 Filed 12/01/20 Page 2 of 4




                                   1   fees under 42 U.S.C. § 406(b). ECF No. 33.

                                   2          On remand, the Commissioner granted Khlopoff’s application, entitling him to receive

                                   3   $73,209.00 in retroactive benefits. Cho Decl. ¶ 4 & Ex. 3, ECF No. 35, 35-3. Under a contingent-

                                   4   fee agreement, Khlopoff agreed to pay counsel up to 25% of any past-due benefits award, which in

                                   5   this case would be $18,302.25. Id. ¶ 2 & Ex. 1, 35-1. Cho requests a fee award of $12,300.00.

                                   6                                       III.   LEGAL STANDARD
                                   7          Attorneys handling social security proceedings may seek fees for their work under both the

                                   8   EAJA and the SSA. While the government pays an award pursuant to the EAJA, an award

                                   9   pursuant to § 406 of the SSA is paid out of a successful claimant’s past-due benefits. Russell v.

                                  10   Sullivan, 930 F.2d 1443, 1446 (9th Cir. 1991), abrogated on other grounds by Sorensen v. Mink,

                                  11   239 F.3d 1140, 1149 (9th Cir. 2001). In passing § 406, Congress sought to protect attorneys from

                                  12   the nonpayment of fees, while also shielding clients from unfairly large fees. Gisbrecht v.
Northern District of California
 United States District Court




                                  13   Barnhart, 535 U.S. 789, 805 (2002).

                                  14          Under the SSA, when a court renders judgment in favor of a claimant, it may award the

                                  15   claimant’s counsel a reasonable attorney’s fee, not to exceed 25% of the past-due benefits. 42

                                  16   U.S.C. § 406(b)(1)(A); see also Gisbrecht, 535 U.S. at 808 (holding that contingent-fee

                                  17   agreements are not enforceable to the extent that they provide for fees exceeding 25% of the past-

                                  18   due benefits); Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2019) (“the 25% cap in § 406(b)(1)(A)

                                  19   applies only to fees for court representation, and not to the aggregate fees awarded under §§

                                  20   406(a) and (b)”). The court provides “an independent check” to assure that contingency fee

                                  21   agreements between Social Security claimants and their attorneys will “yield reasonable results in

                                  22   particular cases.” Gisbrecht, 535 U.S. at 807.

                                  23          In determining a reasonable fee award, the district court “must respect ‘the primacy of

                                  24   lawful attorney-client fee agreements,’” by “‘looking first to the contingent-fee agreement, then

                                  25   testing it for reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (quoting

                                  26   Gisbrecht, 535 U.S. 789 at 793, 808). A fee based on a contingent-fee agreement is unreasonable

                                  27   and subject to reduction “if the attorney provided substandard representation or engaged in

                                  28   dilatory conduct in order to increase the accrued amount of past-due benefits, or if the ‘benefits are
                                                                                         2
                                          Case 3:18-cv-03149-TSH Document 37 Filed 12/01/20 Page 3 of 4




                                   1   large in comparison to the amount of time counsel spent on the case.’” Id. (quoting Gisbrecht,

                                   2   535 U.S. at 808). “The attorney bears the burden of establishing that the fee sought is reasonable.”

                                   3   Id.). In determining whether a fee is reasonable, the court may look to the lodestar calculation

                                   4   “only as an aid in assessing the reasonableness of the fee.” Id. at 1151 (quoting Gisbrecht, 535

                                   5   U.S. at 808) (emphasis in original).

                                   6          Additionally, a § 406(b) fee award is offset by any award of EAJA fees. Thus, if the court

                                   7   awards fees under both the EAJA and § 406(b), “the claimant’s attorney must refun[d] to the

                                   8   claimant the amount of the smaller fee.” Gisbrecht, 535 U.S. at 796 (citation omitted).

                                   9                                           IV.    DISCUSSION
                                  10          The Court finds counsel has met their burden to demonstrate that the requested fees are

                                  11   reasonable. As noted above, Khlopoff entered into a contingent fee agreement providing for a

                                  12   25% fee, which is consistent with the statutory cap. There is no evidence that Cho’s performance
Northern District of California
 United States District Court




                                  13   was substandard. To the contrary, counsel’s representation resulted in Khlopoff receiving

                                  14   substantial past-due benefits. After the Court granted Khlopoff’s motion and remanded for further

                                  15   proceedings, Cho secured a decision in Khlopoff’s favor in the amount of $73,209.00. See Card v.

                                  16   Comm’r of Soc. Sec., 2019 WL 3554410, at *2 (N.D. Cal. Aug. 5, 2019) (awarding attorney’s fees

                                  17   under § 406(b) where plaintiff received $57,722.52 in benefits upon remand). Further, the

                                  18   requested fees are not excessively large in relation to the benefits achieved. Although counsel is

                                  19   entitled to $18,302.25 under the representation agreement (25% of the back pay award), Cho seeks

                                  20   only $12,300 for 32.5 hours of attorney work and 4.4 hours of paralegal time. Mot. at 8; Cho

                                  21   Decl., Ex. 4, ECF No. 35-4. Although Cho does not provide a breakdown of the hourly fees by

                                  22   attorney and paralegal time, the Court finds the requested fees are in line with hourly rates in other

                                  23   cases, and they are reasonable considering the results Cho achieved, the amount of time spent on

                                  24   the case, and the assumption of risk in agreeing to represent Khlopoff on a contingency basis. See

                                  25   Crawford, 586 F.3d at 1153 (affirming the reasonableness of the fees where the effective hourly

                                  26   rates were $519, $875 and $902); Hearn v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal.

                                  27   2003) (awarding hourly rate of $450.00 and citing cases with much higher effective rates

                                  28
                                                                                         3
                                          Case 3:18-cv-03149-TSH Document 37 Filed 12/01/20 Page 4 of 4




                                   1   approved). The Court therefore finds the requested fees are reasonable taking into account all

                                   2   these factors.

                                   3          Once the Court determines that the fee sought under § 406(b) is reasonable, it must

                                   4   account for the attorney’s fees paid by the Commissioner under the EAJA. Gisbrecht, 535 U.S. at

                                   5   796. “Congress harmonized fees payable by the Government under EAJA with fees payable under

                                   6   § 406(b) out of the claimant’s past-due Social Security benefits” by requiring the claimant’s

                                   7   attorney to refund to the claimant the amount of the smaller fee up to the point where the claimant

                                   8   receives 100% of the past-due benefits. Gisbrecht, 535 U.S. at 796. Here, the Court finds

                                   9   counsel’s § 406(b) request reasonable, and therefore counsel shall refund to Khlopoff the

                                  10   $6,700.00 in EAJA fees previously awarded pursuant to stipulation.

                                  11                                          V.    CONCLUSION
                                  12          For the reasons stated above, the Court GRANTS counsel’s motion for attorney’s fees.
Northern District of California
 United States District Court




                                  13   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of

                                  14   $12,300.00, payable to the Law Offices of Lawrence D. Rohlfing. Counsel is ORDERED to

                                  15   refund the $6,700.00 EAJA fee award to Khlopoff.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: December 1, 2020

                                  19
                                                                                                   THOMAS S. HIXSON
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
